Citation Nr: 9930875	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Restoration of entitlement to loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran had unverified active service from September 1979 
to June 1983. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision of the Senior 
Loan Specialist at the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
appellant's request for restoration of his entitlement to VA 
loan guaranty benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In March 1984, the appellant and his wife jointly 
purchased a house using a home loan which was guaranteed, in 
part, by VA.  

3.  In February 1987, the appellant conveyed the subject 
property to D.C. and V.S. (hereinafter, "transferees"), who 
assumed and agreed to be liable under the terms of the loan.  
The appellant did not receive a release of liability from the 
VA contemporaneous with his transfer of the property.

4.  The transferees defaulted on the loan in March 1987 and a 
foreclosure sale was held in December 1987.  

5.  VA made payment to the note holder under the terms of the 
loan guaranty, and the related debt to the government, in the 
amount of $17,708.67 plus interest, was charged to the 
appellant.

6.  The appellant subsequently offered and the VA accepted a 
lump sum payment of $12,000 as full settlement of the loan 
guaranty indebtedness. 

7.  The VA's loss resulting from default of the appellant's 
loan has not been repaid.  


CONCLUSION OF LAW

Restoration of loan guaranty entitlement is not available 
until the loss which the VA sustained in connection with the 
loan is repaid.  38 U.S.C.A. § 3702(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the appellant is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

The appellant is seeking restoration of full entitlement to 
loan guaranty benefits.  38 U.S.C.A. § 3702.  The computation 
of loan guaranty entitlement is governed by statute and 
regulation, and begins with an amount based on the type of 
realty and/or the principal loan amount.  Where entitlement 
has previously been used, the amount used is subtracted from 
the full guaranty provided by regulation.  If the property 
has been disposed of, but VA has sustained a loss of the 
loan, the amount of the loss may not be excluded from the 
computation until repaid in full.  38 U.S.C.A. § 3702(b)(1); 
38 C.F.R. § 36.4302(d)(2) and (I)(1)(2)(1996).  The statute 
reads as follows:

In computing the equity amount of guaranty or insurance 
housing loan entitlement available to a veteran under this 
chapter, the Secretary may exclude the amount of guaranty or 
insurance housing loan entitlement used fully guaranteed, 
insured or direct loan if --

(1) (A)  The property which secured the loan has been 
disposed of by the veteran or has been destroyed by fire or 
other natural hazard; and

(B)  the loan has been repaid in full, or the Secretary has 
been released from liability as to the loan, or if the 
Secretary has suffered a loss on such loan, the loss has been 
paid in full; ...

The veteran became obligated under the terms of a home loan 
which was guaranteed, in part, by VA, when he and his wife 
jointly purchased a house in Colorado in March 1984.  In 
February 1987, he conveyed the subject property to the 
transferees, who assumed and agreed to be liable under the 
terms of the loan.  The appellant did not receive a release 
of liability from the VA contemporaneous with his transfer of 
the property.  In May 1987, the note holder issued a Notice 
of Default to the VA which indicated that the first uncured 
default occurred with the March 1, 1987 payment.  A Notice of 
Intention to Foreclose was issued by the note holder to the 
VA in June 1987.  The property was sold at a foreclosure sale 
in December 1987.  Subsequently, the VA satisfied a claim on 
the loan guaranty, thus establishing the appellant's loan 
guaranty indebtedness in the amount of $17,708.67.  The Board 
notes that in October 1989, a District Court in Jefferson 
County, Colorado found that the transferees had 
misrepresented and failed to disclose to the appellant their 
income in conjunction with the sale of the subject property.  
On or about April 1, 1992, VA accepted a lump sum payment of 
$12,000 from the appellant as full settlement of the loan 
guaranty indebtedness.  In February 1995, a private attorney, 
on behalf of the appellant, applied for restoration of his 
loan guaranty entitlement.  Later that month, the attorney 
was notified that entitlement to full benefits under VA's 
loan guaranty program could not be restored because the 
outstanding indebtedness had not been paid in full.  This 
appeal followed.  

After having considered the substantive and procedural 
history of this case, the appellant's contentions, and the 
applicable law and regulations, the Board concludes that the 
appellant should not be granted restoration of his 
entitlement to VA home loan benefits until such time as the 
loss to VA has been recovered.  The Board emphasizes that a 
distinction must be made between no "debt" to the veteran and 
the "loss" to the VA.  It follows that the waiver of a 
portion of the debt (in this case $5,708.67) does not, in 
itself, serve to reinstate full entitlement to loan guaranty 
benefits.  In general, individuals are obligated to repay the 
Government for any loan guaranty claim payments.  38 C.F.R. § 
36.4323 (e).  An obligation to repay the loan guaranty may be 
eliminated by means of a number of mechanisms, including a 
finding that recovery would be against equity and good 
conscience under 38 U.S.C.A. § 5302; however, the Secretary's 
loss must be repaid in order for the appellant's loan 
eligibility to be restored, even if the debt has been 
eliminated.  38 U.S.C.A. § 3702(b)(1).

38 U.S.C.A. § 3702(b) also contains a provision which states 
that "the Secretary may, in any case involving circumstances 
the Secretary deems appropriate, waive one or more of the 
conditions prescribed in clause (1)..."  However, it is the 
established policy of VA, based on the law and regulations, 
that waiver will be appropriate only in unusual situations 
involving catastrophic loss to a veteran, such as natural 
disasters.  See S.Rep. No. 93-1334, 93d Cong., 2d Sess. 
(1974) at 31.  Accordingly, the waiver provisions found in 
the last sentence of Section 3072(b) are not for application 
in this case.

The Board points out that, although the appellant was a 
victim who sustained a loss because of the actions of remote 
transferees, so too was VA.  Regardless, it is believed the 
Board's decision flexibility in this matter is limited by the 
statute.  The Board, as part of VA, is obligated to abide by 
the statute and believes the statutory waiver provision 
appropriate only in cases of catastrophic loss of the 
property due to natural disaster does not apply in this case.  
Therefore, the appellant's entitlement to VA home loan 
benefits may not be restored until the loss sustained by the 
Secretary has been paid in full.



ORDER

Restoration of loan guaranty entitlement is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

